10-2138-bk
         Wynns v. Davis



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
     ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
     APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
     CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

1                At a stated term of the United States Court of Appeals for the Second Circuit, held at the
2        Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
3        on the 27th day of June, two thousand eleven.

4        PRESENT:
5                         PIERRE N. LEVAL,
6                         DEBRA ANN LIVINGSTON,
7                         RAYMOND J. LOHIER, JR.,

 8                         Circuit Judges.
 9       __________________________________________
10
11       GEORGE S. WYNNS,

12                             Defendant-Appellant,
13
14                             - v. -                                        10-2138-bk

15       TRACY HOPE DAVIS, United States Trustee,
16
17                         Plaintiff-Appellee.
18       __________________________________________
 1   FOR APPELLANT:                George S. Wynns, pro se, San Francisco, CA.

 2   FOR APPELLEE:                 Noah M. Schottenstein, United States Department of Justice,
 3                                 Washington, D.C., for Tracy Hope Davis, United States Trustee,
 4                                 Region 2, Office of the United States Trustee, Department of Justice,
 5                                 Central Islip, NY (Christine H. Black, Assistant United States
 6                                 Trustee, Region 2, Office of the United States Trustee, Department
 7                                 of Justice, Central Islip, NY; Ramona D. Elliot, General Counsel, P.
 8                                 Matthew Sutko, Associate General Counsel, and Catherine B.
 9                                 Sevcenko, Trial Attorney, Executive Office for United States
10                                 Trustees, Department of Justice, Washington, D.C., on the brief).


11          Appeal from a judgment of the United States District Court for the Eastern District of New

12   York (Seybert, J.).

13          UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

14   DECREED that the judgment of the district court is AFFIRMED.

15          Appellant George S. Wynns, proceeding pro se, appeals the district court’s judgment

16   affirming in part and vacating in part an order of the Bankruptcy Court for the Eastern District of

17   New York’s finding, inter alia, that Wynns had violated sections 110 and 528 of the Bankruptcy

18   Code, see 11 U.S.C. §§ 110, 528. We assume the parties’ familiarity with the underlying facts, the

19   procedural history of the case, and the issues on appeal.

20          “The rulings of a district court acting as an appellate court in a bankruptcy case are subject

21   to plenary review.” In re Stoltz, 315 F.3d 80, 87 (2d Cir. 2002). Consequently, “[i]n an appeal from

22   a district court’s review of a bankruptcy court decision, we review the bankruptcy court decision

23   independently, accepting its factual findings unless clearly erroneous but reviewing its conclusions

24   of law de novo.” In re Enron Corp., 419 F.3d 115, 124 (2d Cir. 2005) (internal quotation marks

25   omitted).




                                                      2
 1          At the start, we conclude that Wynn has waived any objection to personal jurisdiction for

2    failure to raise this objection in his initial responsive pleadings. See Fed. R. Bankr. P. 7012; City

 3   of N.Y. v. Mickalis Pawn Shop, LLC, No. 08-4804-cv, 2011 U.S. App. LEXIS 9104, at *50 (2d Cir.

 4   May 4, 2011) (slip op.). Having conducted an independent and de novo review of the record, we

 5   affirm the district court’s judgment for substantially the same reasons stated by the district court in

 6   its thorough and well-reasoned decision. We have considered Wynns’s other arguments on appeal

 7   and conclude that they are waived or lack merit. In addition, we decline to consider the United

 8   States Trustee’s argument that this Court should affirm based on the bankruptcy court’s

 9   interpretation of section 110 because the United States Trustee did not file a cross-appeal from the

10   district court’s order. See Burgo v. Gen. Dynamics Corp., 122 F.3d 140, 145 (2d Cir. 1997)

11   (“[A]bsent a cross-appeal,” a party may not “attack the decree with a view either to enlarging his

12   own rights thereunder or of lessening the rights of his adversary, whether what he seeks is to correct

13   an error or to supplement the decree with respect to a matter not dealt with below.” (internal

14   quotation marks omitted)).

15          Accordingly, the judgment of the district court is hereby AFFIRMED.

16
17                                                  FOR THE COURT:
18                                                  Catherine O’Hagan Wolfe, Clerk

19




                                                       3